UNITED STATES DISTRICT COURT                                   USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                  DOCUMENT
                                                               ELECTRONICALLY FILED
 CHAWNTANE BRACEY,                                             DOC #:
                                                               DATE FILED: 2/14/2020
                           Plaintiff,

                    -against-                                      1:19-cv-10356

                                                                       ORDER
 DANIEL WAINSTEIN AND JENNIFER
 WAINSTEIN,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       A review of court records indicates that the complaint in this action was filed on

November 7, 2019, and that no proof of service of the summons and complaint has been filed.

Rule 4(m) of the Federal Rules of Civil Procedure provides:


               If a defendant is not served within 90 days after the complaint is
               filed, the court – on motion or on its own after notice to the
               plaintiff – must dismiss the action without prejudice against that
               defendant or order that service be made within a specified time.
               But if the plaintiff shows good cause for the failure, the court must
               extend the time for service for an appropriate period.

       The plaintiff is directed to serve the summons and complaint on the defendant on or

before March 13, 2020. If service has not been made on or before March 13, 2020, and if

plaintiff fails to show cause, in writing, why service has not been made, the complaint will be

dismissed, for failure to prosecute, pursuant to Rules 4 and 41 of the Federal Rules of Civil

Procedure. The Initial Conference scheduled for February 24, 2020 is hereby adjourned sine die.

SO ORDERED.

Dated: New York, New York
       February 14, 2020
                                                             _____________________________
                                                                  MARY KAY VYSKOCIL
                                                                 United States District Judge
